Judge WHICHARD
dissenting.
G.S. 14-71.1, the statute under which defendant was charged and convicted, is of recent origin;1 and as a consequence there is *457little case law interpreting and applying it. It would seem, however, that the standard of proof established in cases of receiving stolen goods would be equally applicable to cases involving possessing stolen goods. With regard to the question of proof that a defendant had knowledge that the goods had been stolen, that standard is as follows:
[GJuilty knowledge need not be shown by direct proof of actual knowledge, as by proof that defendant witnessed the theft, or that such theft was acknowledged to him by the person from whom he received the goods; rather, such knowledge may be implied by evidence of circumstances surrounding the receipt of the goods. [Citation omitted.] The test is whether defendant knew, or must have known, that the goods were stolen. [Citation omitted.]
State v. Scott, 11 N.C. App. 642, 645, 182 S.E. 2d 256, 258 (1971) (emphasis in original). As stated in State v. Hart, 14 N.C. App. 120, 122, 187 S.E. 2d 351, 352, cert. denied, 281 N.C. 625, 190 S.E. 2d 469 (1972): “Guilty knowledge may be inferred from incriminating circumstances.” I find the circumstances here, viewed in the light most favorable to the State, sufficiently incriminating to permit a reasonable inference that defendant knew or must have known that the goods in question were stolen, and thus sufficient to support a finding to that effect by the jury. I therefore vote to find no prejudicial error in defendant’s trial, and I respectfully dissent from the majority opinion reversing the conviction and dismissing the charge.

. 1977 Sess. Laws ch. 978 § 1.